JOSEPH, C. J.,
dissenting.
Because this case comes to v. on a dispositional order in a juvenile court, our law and fact review is de novo. ORS 419.561(4). Because I believe that the voluntariness of the child’s first two statements is in issue, that those statements were involuntary as a matter of law and that, first, the original failure to give Miranda warnings and, second, the manner in *444which they were eventually given rendered inadmissible the third statement, I dissent.
This appeal relates entirely to the Jackson/Denno hearing held on the child’s motion to suppress his statements. The majority points out, and makes use of the fact to the child’s disadvantage, that he does not “challenge the admissibility” of the first two statements or their voluntariness. It is true that the child does not make any particular point about those statements but, in context, that is understandable, for, even under Oregon v. Elstad, 470 US 298, 105 S Ct 1285, 84 L Ed 2d 222 (1985), those statements are presumed to be involuntary, and the burden rests on the state to establish their voluntariness. The state makes no effort whatsoever, as I read the briefs, to sustain the constitutional voluntariness of the first two statements. In fact, the state accepts that they were inadmissible; their inadmissibility has to be a result of their having been made in the absence of Miranda warnings.
Therefore, unlike the majority, I believe that the voluntariness of the first two statements is in issue, and I would conclude that, considerations of Miranda warnings aside, they were not in fact voluntary, because the police conduct created an inherently coercive situation. The majority has reasonably fairly set out the facts, twice at least. I cannot accept the too easy conclusion of voluntariness. If the statements were not voluntary, I gather that the majority would agree that the third statement would not be admissible. Oregon v. Elstad, supra, would command that result.
Even if the first two statements were voluntary, in fact or in the constitutional sense of being made in the absence of deliberately coercive or improper tactics by the interrogators, I would not permit the state to use any of the child’s statements. This case is so far from Elstad on its facts that it is of very limited authority. Elstad was arrested in his home bedroom on a warrant charging the burglary for which he was subsequently tried. He was asked just two questions: Did he know why the police were talking to him, to which he gave a negative response; and did he know the neighboring family whose home was the subject of the burglary, to which he replied affirmatively and volunteered that he knew that the home had been burglarized. The police officer then said, “We *445think you were involved,” and Elstad said, “Yes, I was there.” He was then taken to the police station and given the Miranda warnings, after which he made a full and complete statement of his participation in the crime.
We reversed Elstad’s conviction, State v. Elstad, 61 Or App 673, 658 P2d 252, rev den 295 Or 617 (1983), on the basis, feline metaphors aside, that, under State v. Mendocino, 288 Or 231, 603 P2d 1376 (1979), and State v. Hibdon, 57 Or App 509, 645 P2d 580 (1982), there was insufficient time between the statement made in the bedroom and the station house confession to permit the “dissipation” of the effect of the unlawful questioning in the bedroom. Although our conclusion in that case seemed to be a non-constitutional mixed finding of fact and law, the Supreme Court of the United States treated the case as involving only the question of whether the failure to give Miranda warnings rendered presumptively involuntary any later statement made after the giving of the warnings. Of course, the majority of that court held against any such presumption.
In my view, given our de novo review, I would not put any judicial stamp of approval on what happened here. Unlike the situation in Elstad, which the United States Supreme Court characterized as involving a failure to give Miranda warnings merely because of an “oversight,” I cannot in good conscience give the police the benefit of the doubt here. I will not re-recite the facts. I am satisfied that the police cannot constitutionally treat a juvenile the way the child was treated here and cure their blunders simply by telling the child that he is going to receive warnings of his rights and then “we’re going to go through the incident that occurred down at the Sycan Ford area, OK?” In the circumstances, I would hold that that so-called administration of warnings was wholly ineffective in fact and in law. The police had placed the child in an impossible position by their illegal conduct.
I dissent.
Buttler, Warren and Edmonds, JJ., join in this dissent.